Case 1:19-cr-20669-KMM Document 16 Entered on FLSD Docket 11/14/2019 Page 1 of 2



                                UNITED ST A TES D STRICT COURT
                                SOUTHERN DISTRI T OF FLORIDA

                            CASE NO.19-20669-CR MOORE/BECERRA

  UNITED STATES OF AMERICA

  vs.

  CHRISTOPHER LAWRENCE
  ANDREW D. HARRELL,

         Defendant.
  -------------I
                                                        OFFER

             Defendant, Christopher Lawrence Andrew D. Harrell ("defendant"), his counsel, and the

  United States agree that, had this case proceeded t trial, the United States would have proven the

  following facts beyond a reasonable doubt:

             On or about October 6, 2019, the defend nt arrived at Miami International Airport, in

  Miami-Dade County, Florida, aboard American          irlines Flight #1036 from Oranjestad, Aruba.

  After being admitted into the United States, Cust ms and Border Protection ("CBP") Officers

  selected the defendant for a secondary baggage ins ection. During the secondary inspection, CBP

  officers suspected the defendant of being an intern l courier. At this time, the defendant admitted

  to being an internal courier and to ingesting ten (1 ) pellets of a controlled substance. During a

  post-Miranda interview the defendant admitted to having ingested fourteen (14) to fifteen (15)

  pellets.

             The defendant consented to an x-ray search. He was then transported to Jackson Memorial

  Hospital where an x-ray proved positive for foreig objects. While at the hospital, the defendant

  expelled a total of seventeen (17) pellets from his b dy. The pellets tested positive for the presence

  of cocaine, a schedule II controlled substance. A subsequent test completed by the Drug
Case 1:19-cr-20669-KMM Document 16 Entered on FLSD Docket 11/14/2019 Page 2 of 2
                                                      ASE NO. 19-20669-CR-MOORE/BECERRA


  Enforcement Administration confirmed the prese ce of cocaine. The      ~ Je·iit !i~e pellets
                                                                             ~
  was approximately 155.96 grams.

          In a post-Miranda interview, the defenda t admitted that he was not paid to ingest the

  seventeen (17) pellets. Rather, the Defendant agree to ingest the seventeen (17) pellets to pay off

  a $10,000.00 debt.

          The parties agree that the above facts, w ·ch do not include all the facts known to the

  Government and Christopher Lawrence Andrew D. Harrell, are sufficient to prove the defendant's

  guilt in the above-referenced matter.

                                          ARIANA FA ARDO ORSHAN
                                          UNITED ST TES ATTORNEY


                                By:




  Date:                         By:




  Date:   /Lt /JI /IC,          By:
                                          CHRIS TOP ER LA WREN CE ANDREW D. HARRELL
                                          DEFENDAN




                                                  2
